Citation Nr: 1451386	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Bass, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to service connection for PTSD. 

When this case was previously before the Board in August 2014, it was remanded to afford the Veteran a hearing.  The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is associated with the electronic "Virtual VA" claims processing system. 

At the Veteran's request, the undersigned held the record open for 60 days in order to give him an opportunity to submit additional evidence.  The Veteran did not submit any additional evidence and made no indication that he required further assistance from the VA in order to obtain evidence.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  In accordance with this decision, the Board has recharacterized the issue on appeal as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that he has PTSD related to seeing a body with no head while working in a morgue moving caskets during his period of service.  The Veteran has been diagnosed as having PTSD, mood disorder, psychotic disorder, major depressive disorder, and anxiety disorder. 

The Board also notes that the Veteran has not been afforded a VA examination related to these claimed psychiatric disabilities.  He has reported a history of psychiatric problems, and in some treatment records, he has associated these symptoms with his experiences during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran testified that he was treated at the VA in 2013; however, the most recent VA treatment records in Virtual VA are from October 2012.

In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disabilities as noted above, and additional records pertinent to this claim might be available.  Finally, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders present during the period of this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disability, to specifically include VA treatment records from October 2012.  

3.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder, to include the electronic evidence, must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.  The examiner's attention is directed to the diagnoses in the VA treatment records, which include PTSD, mood disorder, psychotic disorder, depressive disorder, and anxiety disorder.

The rationale for each opinion expressed must also be provided.

4.  Undertake any other development warranted. 

5.  Readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


